Exhibit 10.2

NOTE: THROUGHOUT THIS DOCUMENT, CERTAIN CONFIDENTIAL MATERIAL CONTAINED

HEREIN HAS BEEN OMITTED AND HAS BEEN SEPARATELY FILED WITH THE COMMISSION.

EACH PLACE WHERE SUCH AN OMISSION HAS BEEN MADE IS MARKED WITH AN [***]

AMENDMENT NO. 1

TO

STRATEGIC ALLIANCE AGREEMENT

This Amendment No. 1 (“Amendment”), dated as of January 31, 2011, modifies the
Strategic Alliance Agreement (the “Agreement”) dated February 12, 2010, between
PR Newswire Association LLC (“PRN”), a Delaware limited liability company,
having its principal place of business at 350 Hudson Street, New York, NY 10014,
and EDGAR Online, Inc. (“EOL”), a Delaware corporation, having its principal
place of business at 50 Washington Street, 11th Floor, Norwalk, CT 08654, as
follows:

 

  1. This Amendment amends the above-referenced Agreement. In case of any
conflict between a provision(s) of the Agreement and a provision(s) of this
Amendment, the latter shall control with regard to the subject matter set forth
herein.

 

  2. All terms defined in the Agreement shall have the same meaning when used in
this Amendment.

 

  3. Schedule C, Price Schedule. Schedule C to the Agreement is deleted in its
entirety and replaced with the version attached hereto and incorporated herein.

 

  4. Section 1.1, Definitions. The definition of “Contract Year” is deleted and
replaced with the following: “Contract Year” shall mean each calendar year
during the Term.

 

  5. Section 2.1.1, Retail Prices of the XBRL Offering. The words “the Annual
Integration Fees” are deleted.

 

  6. Section 2.1.3, “Sales Reporting. The following language is added to the end
of this Section:

In addition, within thirty (30) days following the last day of June and the last
day of December during the Term, PRN shall provide EOL a written report (a
“Report”) detailing the percentage of filings translated by EOL as compared to
other PRN vendors and specifying, among other things, a calculation of all fees
due to EOL based thereon. EOL’s right to conduct an Audit contemplated herein
shall include the right by EOL to verify the accuracy of Reports that have been
previously delivered by PRN to EOL.

 

  7. Section 3.1.2, “Annual Wholesale Volume Pricing” is deleted in its
entirety.

 

  8. Section 6.1.1, Integration Fees. This Section is deleted in its entirety.

 

  9. Section 6.1.2, XBRL Filing Fees [***]

 

  10.

Section 6.1.3, SLA Forecast and PRN Annual Minimum Fees. This Section is deleted
in its entirety and replaced with the following:



--------------------------------------------------------------------------------

 

[***]

 

  11. Section 6.2, Determination of Future PRN Annual Minimum Fees. This Section
is deleted in its entirety.

 

  12. Section 6.7, Audits. The following text is inserted after the words, “this
Agreement” in the first sentence: “including, without limitation, all records
relating to Section 2.1.3, Sales Reporting.”

 

  13. Section 6.8, [***]

 

  14. A new Section 7.1 entitled “EOL Product License” is added to the Agreement
as follows:

 

  7.1 EOL Product License. EOL agrees to provide up to 20 licenses of EDGAR Pro
to PRN throughout the Term, subject to EOL’s standard license terms and
conditions set forth in Exhibit G, attached hereto and made a part hereof.

 

  15. Section 9, Effective Date/Term/Termination. The first line of Section 9.1
is deleted in its entirety and replaced with the following:

The initial term of this Agreement shall commence on the Effective Date and end
on December 31, 2013 (the “Initial Term”), unless terminated earlier in
accordance with the provisions of this Agreement. Notwithstanding the foregoing,
either party shall have the right to amend the PRN Volume Requirement upon
written notice to the other party within thirty (30) days of December 31, 2012
in the event that a Shortfall exists for more than one quarter during the 2012
calendar year. The revised PRN Volume Requirement will then be effective
January 1, 2013 and shall be defined as the volume average of the four quarters
in calendar 2012. Further notwithstanding the foregoing, either party shall have
the right to terminate this Agreement at the end of the Initial Term in the
event that the aggregate number of companies making XBRL filings through PRN
(whether PRN uses EOL for such customer or any other provider) during any
quarter commencing after June 1, 2011 is less than [***].

 

  16. Section 9, Effective Date/Term/Termination. Section 9.3 is deleted in its
entirety.

 

  17. Section 9.4, “Termination for Failure to Agree on PRN Annual Minimum Fees
Pursuant to Section 6.2. This Section is deleted in its entirety.

 

  18. The third line of Section 9.5 is hereby amended by deleting the word
“earlier” and replacing it with the word “later”.

 

  19. Except as expressly amended herein, the Agreement shall continue in full
force and effect in accordance with its terms, without any waiver, amendment or
other modification of any provision thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment through their duly
authorized representatives the day and year first above written.

 

PR NEWSWIRE ASSOCIATION LLC    EDGAR ONLINE, INC. /s/ Scott Mozarsky    /s/
Edward McDonnell (Signature)    (Signature) Scott Mozarsky    Edward McDonnell
(Name – typed or printed)    (Name – typed or printed) EVP    EVP Sales (Title)
   (Title)



--------------------------------------------------------------------------------

SCHEDULE C – RATE SCHEDULE

Effective January 1, 2011

[***]



--------------------------------------------------------------------------------

EXHIBIT G – TERMS AND CONDITIONS OF EDGAR PRO

1. LICENSE FOR SERVICES.

You are purchasing a subscription to allow twenty 20) Individual Users (as set
forth in Schedule A) to obtain access to certain ‘as reported’ information and
content from public companies, funds and investors and related EOL content
through EOL’s EDGAR Pro service. Your Individual User licenses may not be
transferred to anyone else without the prior written consent of EOL. The license
your Individual Users receive is a limited, non-exclusive, non-transferable
license (without right to sublicense, transfer or assign), and shall be
immediately terminated upon any termination or expiration of this agreement. Any
redistribution, including any “pass-through” distribution, or unauthorized
incorporation of, the information the Individual Users access from EOL into your
products or services is strictly prohibited.

2. INFORMATION ACCESSED

EOL strives to ensure that the information contained on our web sites is
accurate and reliable. However, EOL and the World Wide Web are not infallible
and errors may sometimes occur. By providing access to our web site, EOL and its
third party providers do not warrant or represent that: * The content is
accurate or complete; * The content is up-to-date or current; * We have a duty
to update any content; * The content is free from technical inaccuracies or
typographical errors; * The content is free from changes caused by third
parties; and * Your access to our web site will be free from interruptions,
errors, computer viruses, or other harmful components.

EOL does not assume any liability for these matters. In other words, you use our
web site “as is” and at your own risk. Therefore, to the fullest extent
permissible pursuant to applicable law, EOL disclaims any and all warranties of
any kind, whether expressed or implied, as to any matter whatsoever relating to
our web sites, including, without limitation, the warranties of merchantability,
fitness for a particular purpose, and non-infringement. EOL may from time to
time revise the information, services, and resources contained in our web site
and reserves the right to make such changes without any obligation to notify
past, current, or prospective visitors. In no event shall EOL and its affiliates
or third party providers be liable or responsible for any loss, damage (whether
actual, indirect, special, incidental, consequential, punitive, or otherwise),
injury, claim, liability, or other cause of any kind or character whatsoever
caused by, based upon, or arising out of any use of or inability to use either
our web site (such as viruses, omissions, or misstatements) or the information
contained in our web site, including any loss of data or loss of profit, even if
we have been advised of the possibility of such damages. You agree to indemnify,
defend, and hold harmless EOL and its affiliates, and their respective
directors, officers, employees, agents, licensors, or any person or entity
involved in the creation, production, and distribution of our web site, from and
against any and all claims, liabilities, losses, costs, and expenses incurred in
connection with any breach by you of this agreement or resulting from, or in
connection with, your use of our web site.

3. LIMITED WARRANTY.

EOL represents and warrants that, to its knowledge, the access to and use of its
services licensed through this agreement for their intended purposes do not
infringe upon the United States patent, copyright, trademark or trade secret
rights of any third party. This limited warranty is void if infringement results
from: (a) modifications of any part of EOL’s services that were not made by EOL;
(b) the use of EOL’s services in connection with another product or service (the
combination of which caused the



--------------------------------------------------------------------------------

infringement); or (c) EOL’s compliance with Company’s or an Individual Users’
specific instructions. Your exclusive remedy for a breach of this limited
warranty shall be, at EOL’s option, for EOL to: (a) obtain a right for you to
use EOL’s services without additional or increased cost; (b) modify EOL’s
service, without materially diminishing their functionality or performance, to
become non-infringing, at EOL’s sole expense; or (c) require that you
discontinue the use of EOL’s service, in which event EOL shall refund you the
unused portion of any pre-paid fees

4. HYPERLINKS NOTICE

Our web site may link to sites not maintained by or related to EOL. Such
hyperlinks are provided as a service to users and may not be sponsored by or
affiliated with this web site or EOL. EOL has not reviewed any or all of the
sites hyperlinked to or from this web site and is not responsible for the
content, products, services, advertising, or other matters presented in any
other sites. These links are to be accessed at the user’s own risk, and EOL and
its affiliates make no representations or warranties about the content,
completeness, or accuracy of these links or the sites hyperlinked to or from
this web site. Access to, and use of, any affiliated or non-affiliated sites is
subject to their own Terms of Use and privacy policies. If a third party links
to our web site, it is not necessarily an indication of an endorsement,
authorization, sponsorship, affiliation, joint venture, or partnership by or
with EOL or its affiliates. In addition, if a third party has linked to our web
site, it does not imply that we are endorsing such web site or its products.